Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission to impose discipline on consent pursuant to Supreme Court Rule 762(b) is allowed, and respondent Marvin Ira Gerstein is suspended from the practice of law for 60 days. The motion by respondent Marvin Ira Gerstein to extend time for commencement of suspension to November 5, 2007, is allowed. Suspension effective November 5, 2007. Respondent Marvin Ira Gerstein shall reimburse the Client Protection Program Trust Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension. Garman, J., took no part.